PER CURIAM.
Alger Jones appeals the summary denial of this motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal *542Procedure 3.800(a). We affirm but write to address Jones’ claim that he has not been awarded all of the jail time credit to which he is entitled. Jones’ motion is facially insufficient under State v. Mancino, 714 So.2d 429 (Fla.1998) (holding that credit time issues are cognizable in a rule 3.800 motion when it is affirmatively alleged that the court records demonstrate on their face an entitlement to relief); and Baker v. State, 714 So.2d 1167 (Fla. 1st DCA 1998) (holding that the allegations required by Mancino would have to address at a minimum how and where the record demonstrated an entitlement to relief). We, therefore, affirm its denial, although we disagree with the grounds on which the trial court denied Jones’ motion. We note that the record attachments do not refute Jones’ claim nor is his claim barred by his previous rule 3.850 motion, as that motion raised a different legal issue regarding credit time. This affir-mance is without prejudice to Jones filing a motion under rule 3.800 which meets the pleading requirements of Mancino and Baker if he is able to do so.
Affirmed.
THREADGILL, A.C.J., and WHATLEY and CASANUEVA, JJ., Concur.